LEARNED HAND, District Judge
(after stating the facts as above). I sustain the exceptions to the first and second specifications, because it is not alleged that the bankrupt, at the time of committing the false oaths, knew that they were false, and that he made the oaths knowingly and fraudulently; also because it is not set forth that they were material to the inquiry. The creditor may amend these two specifications within ten days after the entry of the order upon the exceptions.
The second specification should likewise state in what respects his schedules were false.
I sustain the exceptions to the third specification, on the ground that no perjury in a bankruptcy proceeding other than that of the bankrupt himself is ground for opposition to the discharge. In re Blalock (D. C.) 118 Fed. 679. I am satisfied that, although it is a crime to make any false oath in any proceeding in bankruptcy, it is not a ground for denial of a discharge unless the oath be made in the bankruptcy proceedings of the bankrupt himself. I admit that a mere literal reading of the two sections (Bankr. Act, §§ 14 and 29) might lead to a contrary result; but it is perfectly obvious that the bankrupt’s discharge depends upon his conduct toward his own creditors, and not upon his general truthfulness, even in other independent proceedings. The Circuit Court of Appeals for this Circuit, in Re Fiegenbaum, 121 Fed. 69, 57 C. C. A. 409, had before it the question whether a second bankruptcy petition should be stayed, and on page 71 of 121 Fed. (57 C. C. A. 411) raised the question whether an offense committed in the first proceeding would be available in the second. They did not decide this question, but one reason for staying the second proceeding was the possibility that offenses committed in the first could not he used in the second. So far as the case goes it seems in accord with iny understanding. The exception is sustained to this specification, without leave to amend.
The exception to the fourth specification is sustained, because it fails to state the nature and kind of property which was concealed, and that the concealment was done knowingly and fraudulently, and also because it does not state with what persons the concealment was effected. The creditor may amend the specification within the same lime as specifications 1 and 2.
*370Exceptions to specifications 5 and 6 are sustained until the creditor states what books of account and records the bankrupt destroyed and concealed and with whom he concealed the same. These specifications may be amended within the same time as provided respecting specifications 1 and 2.
Exception to specification 7 is overruled.
Exception to specification 8 is sustained, because the specification does not state what money or property had been obtained, and also because it does not state the time and place of uttering the false statement. If the utterance of any false statement is relied upon, other than those made to the persons' mentioned in the specification, such person must be set forth. The phrase “various other banks in the United States and Switzerland and to various other persons” will be stricken from the specification unless they are indicated subsequently. Amendment to this specification may be made within the same time as provided with respect to specifications 1 and 2.
No further time for filing specifications will be granted than as contained above. The creditor has already had ample time in which to present any objections to the discharge. Settle order on notice.